Citation Nr: 1821627	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-19 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

1.  Entitlement to service connection for prostate cancer, status-post prostatectomy, claimed as due to exposure to herbicide agents.

2.  Entitlement to service connection for ischemic heart disease, claimed as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Raven D. Perry-Beach, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.  In September 2016, the Board remanded the case for additional development and it now returns for further appellate review.  

The Board observes that, following the issuance of the June 2017 supplemental statement of the case, the Veteran, via his representative, submitted additional evidence and argument in July 2017, October 2017, and November 2017. See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  

The issues of entitlement to service connection for prostate cancer, status-post prostatectomy, and ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his currently diagnosed right ear hearing loss is related to his in-service noise exposure.  

CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met. 38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for right ear hearing loss is a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that high frequency sensorineural hearing loss is an organic disease of the nervous system.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 
38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury suffered while he was in military service.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of right ear hearing loss for VA purposes as evidenced by the findings rendered at a September 2016 VA examination.  See 38 C.F.R. § 3.385.  The Board also finds that, while the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis referable to hearing loss, and his induction and separation examinations reflected normal hearing, he had in-service exposure to noise as a result of his military duties.  Specifically, the Veteran's DD Form 214 documents his military occupational specialty (MOS) as a carpenter and a March 2011 VA examiner indicated the Veteran's military noise exposure was significant for generators and hammering.  She further indicated that much of the time the Veteran did not have hearing protection and, during his post-service work, he wore hearing protection.  In the March 2016 Board hearing, the Veteran credibly described being exposed to loud noise while performing his military duties.  He indicated he drove a five ton truck to assist in building roads and also performed duties as a carpenter, including hammering nails.  The Veteran is competent to describe his in-service noise exposure, and the Board finds his statements and testimony to be credible as such is consistent with the nature and circumstances of his military service.  38 U.S.C. § 1154(a).  Furthermore, he has previously been awarded service connection for tinnitus and left ear hearing loss due to such exposure. 

Thus, the remaining question is whether the Veteran's current right ear hearing loss is related to his active service.  The examiner who conducted the Veteran's March 2011 VA examination determined that it is less likely than not that the Veteran's current hearing loss is related to his active service.  She concluded that the Veteran's hearing was within normal limits bilaterally at induction and separation from service.  Further, she noted since the Veteran left the military with hearing within normal limits, it is believed that his military noise exposure has not had an effect on his hearing.  

In contrast, in an April 2014 private audiological examination, the audiologist noted the Veteran's in-service noise exposure as described above, the lack of hearing protection, and the fact that he noticed hearing difficulty during service.  She also noted the lack of post-service noise exposure.  While she did not review the Veteran's claims file, she recited medical literature regarding the difference between his current hearing loss and the average hearing loss for an individual his age as well as the fact that no other factors that would predispose him to hearing loss were reported.  Therefore, the April 2014 audiologist opined that the Veteran's hearing loss was more likely than not caused by, was a result of, or has been worsened by the military service based exposure.

Furthermore, following the September 2016 remand that directed the Veteran be afforded a VA examination for the sole purpose of determining whether he had right ear hearing loss as defined by VA regulations, a September 2016 VA examiner opined that it was less likely as not that the Veteran's hearing loss was related to his military service, to include his in-service noise exposure.  As rationale, she noted that the Veteran's hearing was within normal limits for VA purposes at time of entrance and separation.  Moreover, the Institute of Medicine (IOM) (2006) stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  She further explained that, the IOM panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  She also stated that occupational noise exposure may have contributed to the Veteran's hearing impairment.  

As the March 2011, April 2014, and September 2016 VA examiners are competent medical professionals and provided a rationale for their opinions, such opinions are entitled to equal probative weight.  Therefore, the Board finds that the evidence as to whether the Veteran's right ear hearing loss is related to his acknowledged in-service noise exposure is in relative equipoise.  As such, the Board resolves all doubt in his favor and finds that service connection for right ear hearing loss is warranted.

ORDER

Service connection for right ear hearing loss is granted. 


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Further, there has not been substantial compliance with the Board's prior remand directives and, as such, the matter must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on a veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms). 

In this regard, in the September 2016 remand, the Board noted that the Veteran's MOS was a carpenter and he was assigned to Company B, 809th Engineer Battalion, in Sattahip, Thailand, from November 1966 to October 1967.  The Board also observed that his service treatment records reflect that he sought medical treatment for various complaints at Camp Vayama in Thailand.  Further, the Board noted that the Veteran claimed that he was stationed at Korat Royal Thai Air Force Base and, during his first three months, he performed guard duty on the perimeter of the base every weekend.  It was further noted that the Veteran claimed that, as part of an engineering unit, he assisted in building roads and drove a five ton dump truck hauling dirt that had been sprayed with chemicals and herbicides.  

The Board remanded the case in September 2016 in order to attempt to verify the Veteran's claimed exposure to herbicide agents.  Specifically, the AOJ was directed to contact any appropriate source, to include Joint Services Records Research Center (JSRRC) and/or as directed by VA's Adjudication Procedures Manual, M21-1, so as to ascertain the location of Company B, 809th Engineer Battalion from November 1966 to October 1967, to include whether such was stationed on one of the Royal Thai Air Force Bases such as Korat or U-Tapao; determine whether Sattahip and/or Camp Vayama may be considered part of one of the Royal Thai Air Force Bases; and research the Veteran's claim of herbicide exposure coincident with his duties while stationed at Sattahip and Camp Vayama.  

Subsequent to the Board's remand, the AOJ associated a Memorandum for the Record addressing Herbicide Use in Thailand during the Vietnam Era with the record in which it was noted that limited testing of tactical herbicides was conducted in Thailand from 2 April through 8 September 1964. Specifically, the location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand, which was not near any U.S. military installation or Royal Thai Air Force Base.  Furthermore, tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  However, it was noted that if a veteran's claim was based on general herbicide use within a base, such as small-scale brush or weed clearing activity along the flight line or around living quarters, which would have involved commercial herbicides, a request should be sent to JSRRC in an effort to corroborate the veteran's claimed exposure. 

In this regard, in May 2017, JSRRC reported that they reviewed the 1961 to 1966 unit history submitted by the 809th Engineer Battalion (809th Engr. Bn.) and the 1966 unit history for the 9th Logistical Command (9th Log. Cmd.).  They also reviewed the Operational Reports - Lessons Learned (OR - LL's) submitted by the 809th Engr. Bn. and the 9th Log. Cmd. for the time period February 1, 1967 to January 31, 1968.  JSRRC noted that the 809th Engr. Bn. was located at Bangkok, Thailand.  During 1966, the Bangkok bypass road was nearing completion, and many units along with the 809th Engr. Bn. were involved with the construction of the Bangkok bypass beginning in March 1962.  JSRRC also indicated that the records did not report unit personnel being exposed to Agent Orange or tactical herbicides while performing their daily duty assignments.  Also, the records did not document the use, testing, spraying, or storage of Agent Orange or tactical herbicides at Bangkok, Thailand, during the reporting period.  

Moreover, JSRRC reviewed a copy of U.S. Air Force (USAF) Historical Research Agency memorandum for the Department of Veterans Affairs, dated August 11, 2015.  The memorandum pertains to the USAF installations operating in Thailand from 1963 through 1976.  These installations were located on the following Royal Thai Air Force Bases: U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  The memorandum concluded that no documentation or evidence has been found in the holdings of the Historical Research Agency showing that tactical herbicides, such as Agent Orange, were ever used on any USAF installation in Thailand for vegetation control during the Vietnam era.

However, neither JSRRC nor the AOJ addressed any of the Board's specific inquiries in the September 2016 remand directives.  Consequently, a remand is necessary in order to ensure substantial compliance with such remand directives.  See Stegall, supra.  

Furthermore, the Veteran has alleged, in the alternative, that he set foot in the Republic of Vietnam in 1966 while en route to Thailand for military duty.  His service personnel records confirm that he was enroute to USARPAC on October 28, 1966 and he arrived to the 809th Engineer Brigade USARPAC in Thailand on November 5, 1966.  In this regard, he claims that the plane landed at Saigon airport prior to arriving in Thailand, and he went into the terminal for food and a restroom break while waiting for the plane to be refueled.  As such, while on remand, the Veteran should be provided an opportunity to submit statements from persons who knew of the nature of his journey from the United States to Thailand, to include civilian friends and family.  Thereafter, the AOJ should attempt to verify the Veteran's claimed exposure to herbicide agents in Vietnam, enroute to Thailand from October 28, 1966 to November 5, 1966, to include requesting information as to whether it was common practice for military personnel to travel through Vietnam as a means of transferring from the United States to Thailand.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with an opportunity to submit statements from persons who knew of the nature of his journey from the United States to Thailand, to include civilian friends and family.  Any person making a statement should provide as much description of the exposure as possible and include (if applicable) his or her name service number, unit assignment, and dates of service.  

2.  Contact any appropriate source, to include JSRRC and/or as directed by the M21-1, and please address the following inquires:

(A)  Ascertain the location of Company B, 809th Engineer Battalion from November 1966 to October 1967, to include whether such was stationed on one of the Royal Thai Air Force Bases such as Korat or U-Tapao.

Please note that the Veteran's records indicate that he was in Sattahip and/or at Camp Vayama. 

(B)  Ascertain whether Sattahip and/or Camp Vayama may be considered part of one of the Royal Thai Air Force Bases.

(C)  Research the Veteran's claim of herbicide exposure coincident with his duties (described above) while stationed at Sattahip and Camp Vayama.

(D)  Attempt to verify the Veteran's claimed exposure to herbicide agents in Vietnam, en route to Thailand from October 28, 1966 to November 5, 1966, to include requesting information as to whether it was common practice for military personnel to travel through Vietnam as a means of transferring from the United States to Thailand.

All efforts to address such inquiries and all responses should be associated with the record.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


